Exhibit 10.1

 
RETIREMENT AGREEMENT AND GENERAL RELEASE




This Retirement Agreement and General Release (the “Agreement”) is made as of
the 1st day of October 2007, by and between The Hershey Company, a Delaware
corporation (the “Company”), and Marcella K. Arline (“Employee”), and together
with the Company, (the “Parties”).


RECITALS


WHEREAS, Employee is on the date hereof an employee of the Company holding the
office of Senior Vice President, Chief People Officer; and


WHEREAS, Employee was eligible to elect to retire with enhanced benefits under
the Company’s 2005 Early Retirement Program (“2005 ERP”); and


WHEREAS, the Chair of the Compensation and Executive Organization Committee
(“Committee”) of the Company’s Board of Directors informed Employee in
connection with her consideration of retirement under the 2005 ERP that if she
did not retire under such program, the Committee would consider providing her
additional benefits upon her actual retirement to compensate her for foregone
benefits under the 2005 ERP; and


WHEREAS, Employee has informed the Company that she desires to retire from the
Company (“Retirement”) effective at the close of business on December 31, 2007,
whereupon Employee’s employment with the Company shall terminate; and


WHEREAS, Employee has informed the Company that she desires to resign as an
officer of the Company (“Resignation”) effective on or before December 31, 2007
(the effective date of her resignation as set forth in a written notice to the
Secretary of the Company is hereinafter referred to as her “Resignation Date”);
and


WHEREAS, Employee will remain an active employee of the Company following the
Resignation Date through and including December 31, 2007 and will provide
services relating to the transition of her duties as Chief People Officer to her
successor (“Transition Services”) from the Resignation Date to and including
December 31, 2007 (such period hereinafter called the “Transition Period”); and


WHEREAS, as set forth on Annex A hereto, the value of certain benefits described
thereon to which Employee would have been entitled under the 2005 ERP exceeds
the estimated value of such benefits if employee retired effective December 31,
2007 by $983,121.00; and


WHEREAS, in order to secure the services of Employee throughout the Transition
Period and in consideration of her not having elected to retire under the 2005
ERP, Company is willing to retain Employee during such period as an active
employee of the Company and to pay her $983,121.00 in addition to all other
benefits and payments to which she will be entitled upon her retirement; and

--------------------------------------------------------------------------------




WHEREAS, the Company and Employee desire voluntarily to enter into this
Agreement in order to set forth the definitive rights and obligations of the
Parties during the Transition Period and at Retirement; and


WHEREAS, the Parties acknowledge that they have entered into this Agreement for
their mutual cooperation and benefit.


NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:


1.           Acknowledgment of Retirement Date.  The Parties acknowledge and
agree that the Retirement shall be effective (the “Retirement Date”) as of the
earliest of (i) the close of business on December 31, 2007; (ii) in the event
Employee breaches any of her covenants, agreements or obligations hereunder, the
date the Company provides notice of such breach to Employee; and (iii)
Employee’s date of death.


2.           Resignation from Company Offices. Effective on the Resignation
Date, Employee hereby voluntarily resigns from all of her positions and offices
with the Company and its subsidiaries, including, without limitation, Senior
Vice President, Chief People Officer and each office she may occupy of any
subsidiary of the Company.


3.           Employee’s Acknowledgment of Consideration.  Employee specifically
acknowledges and agrees that certain of the obligations created and payments
made to her by the Company under this Agreement are promises and payments to
which she is not otherwise entitled under any law, contract, or benefit plan
maintained by the Company.


4.  
Transition Period and Retirement.



 
4.1
Employee shall remain an active employee of the Company during the Transition
Period and her employment with the Company shall continue during the Transition
Period on the same basis and under the same terms as existed immediately prior
to the Resignation Date, except that (i) Employee shall have no assigned duties
and shall perform no services for the Company other than the Transition Services
as reasonably requested by the Company from time to time, and (ii) Employee’s
coverage under the Company’s short-term disability plan, and the Company’s
premium contributions under the long-term disability plan shall cease as of the
Resignation Date.



 
4.2
Following Employee’s Retirement Date and on or before January 31, 2008, the
Company shall pay to Employee as a lump sum bonus, the amount of $983,121.00,
subject to customary withholding:



 
4.3
Except as provided for in Section 6 below, employee shall be free to seek and
accept other employment after the Retirement Date.

 
2

--------------------------------------------------------------------------------


 
5.           COBRA Rights and Retiree Medical Coverage.


5.1.1
Effective as of the Retirement Date, as required by the continuation coverage
provisions of Section 4980B of the U. S. Internal Revenue Code of 1986, as
amended (“the Code”), Employee shall be offered the opportunity to elect
continuation coverage under the group medical  plan of the Company (“COBRA
coverage”).  The Company shall provide Employee with the appropriate COBRA
coverage notice and election form for this purpose.  Employee shall notify the
Company within two weeks of any change in Employee’s circumstances that would
warrant discontinuation of Employee’s COBRA coverage and benefits (including but
not limited to Employee’s receipt of group medical and dental benefits from any
other employer).  The existence and duration of Employee's rights and/or the
COBRA rights of any of Employee's eligible dependents shall be determined in
accordance with Section 4980B of the Code.



5.1.2
As an alternative to COBRA coverage, Employee shall be offered the opportunity
to elect coverage under The Hershey Company Retiree Medical and Life Insurance
Plan, as amended, for so long as the Company shall make such plan available.  It
is the Parties’ intention that, should Employee elect coverage under this
Section 5.1.2, such coverage shall be deemed an alternative medical coverage
which satisfies the continuation of coverage requirements of COBRA.  As such,
the period of time which Employee receives coverage under the Retiree Medical
and Life Insurance Plan shall be credited towards Employee’s continuation of
coverage requirements under COBRA.



6.           Confidential, Proprietary and Privileged Information;
Non-Competition.  The parties agree the terms and conditions of that certain
Long-Term Incentive Program Participation Agreement and Mutual Agreement to
Arbitrate Claims by and between the Company and Employee executed by Employee on
May 5, 2005 (“Participation and Arbitration Agreement”), a copy of which is
attached hereto, are incorporated herein by reference and made a part hereof as
if fully set forth herein.  Notwithstanding any provisions to the contrary in
the Participation and Arbitration Agreement, the terms and conditions thereof
shall remain in effect for three years after the Retirement Date regardless of
whether Employee is eligible or not to receive benefits under the SERP.


7.           General Release and Waiver by Employee.


 
7.1
Employee, for and on behalf of herself and each of her heirs, executors,
administrators, personal representatives, successors and assigns, hereby
acknowledges full and complete satisfaction of and fully and forever releases,
acquits and discharges the Company, together with its subsidiaries and
affiliates, and each of its and their past and present direct and indirect
stockholders, directors, members, partners, officers, employees, agents, inside
and outside counsel and representatives and its and their respective heirs,
executors, administrators, personal representatives, successors and assigns
(collectively, the “Releasees”), from any and all claims, demands, suits, causes
of action, liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and

 
3

--------------------------------------------------------------------------------


 
causes of action of every kind and nature, whether known or unknown, suspected
or unsuspected, concealed or hidden, vested or contingent, in law or equity,
existing by statute, common law, contract or otherwise, which have existed, may
exist or do exist, through and including the execution and delivery by Employee
of this Agreement (but not including the Parties’ performance under this
Agreement), including, without limitation, any of the foregoing arising out of
or in any way related to or based upon:
 
 
7.1.1
Employee's application for and employment with the Company, her being an
employee of the Company, her Resignation or her Retirement;



 
7.1.2
any and all claims in tort or contract, and any and all claims alleging breach
of an express or implied, or oral or written, contract, policy manual or
employee handbook;



 
7.1.3
any alleged misrepresentation, coercion, duress, defamation, interference with
contract, intentional or negligent infliction of emotional distress, sexual
harassment, negligence or wrongful discharge; or



 
7.1.4
any federal, state or local statute, ordinance or regulation, including but not
limited to the Fair Labor Standards Act, the Equal Pay Act, Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act, the Family and
Medical Leave Act, and the Pennsylvania Human Relations Act.



 
7.2
Employee acknowledges and agrees that other than to seek the Company’s
performance under this Agreement she is waiving all rights to sue or obtain
equitable, remedial or punitive relief from any or all Releasees of any kind
whatsoever, including, without limitation, reinstatement, back pay, front pay,
attorneys' fees and any form of injunctive relief.  Employee acknowledges and
agrees that this waiver and release is an essential and material term of this
Agreement.  Employee further acknowledges and agrees that she will not assert
any breach of any agreement, plan, or right referred to herein based on any
action or inaction of the Releasees prior to the date hereof.



 
7.3
Employee understands and intends that this Section 7 constitutes a general
release, and that no reference therein to a specific form of claim, statute or
type of relief is intended to limit the scope of such general release and
waiver; provided, however, notwithstanding any other provision of this Section
7, the provisions of this Section 7 shall not apply to any rights Employee may
have under the Age Discrimination in Employment Act of 1967, as amended.



 
7.4
Employee expressly waives all rights afforded by any statute which limits the
effect of a release with respect to unknown claims.  Employee understands the
significance of her release of unknown claims and her waiver of statutory
protection against a release of unknown claims.

 
4

--------------------------------------------------------------------------------



 
 
7.5
Employee agrees that she will not be entitled to or accept any benefit from any
claim or proceeding within the scope of this Section 7 general release that is
filed or instigated by her or on her behalf with any agency, court or other
government entity.



8.           Employee’s Representations and Covenants Regarding
Actions.  Employee represents, warrants and covenants to each of the Releasees
that at no time prior to or contemporaneous with her execution of this Agreement
has she filed or caused or knowingly permitted the filing or maintenance, in any
state, federal or foreign court, or before any local, state, federal or foreign
administrative agency or other tribunal, any charge, claim or action of any
kind, nature and character whatsoever (“Claim”), known or unknown, suspected or
unsuspected, which she may now have or has ever had against the Releasees which
is based in whole or in part on any matter referred to in Section 7.1 (or
Section 7.3, with the exception of the proviso thereto) above, and, to the
maximum extent permitted by law Employee is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum.  Employee hereby grants the Company her
perpetual and irrevocable limited power of attorney with full right, power and
authority to take all actions necessary to dismiss or discharge any such
Claim.  Employee further covenants and agrees that she will not encourage any
person or entity, including but not limited to any current or former employee,
officer, director or stockholder of the Company, to institute any Claim against
the Releasees or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order she will not
aid or assist any such person or entity in prosecuting such Claim.


9.           No Disparaging Remarks.  Employee hereby covenants to each of the
Releasees and agrees that she shall not, directly or indirectly, within or
without the Company, make or solicit or encourage others to make or solicit any
disparaging or negative remarks concerning the Releasees (as defined in Section
7 of this Agreement), or any of their products, services, businesses or
activities.  Employee understands that her breach of this Section 9 and the
Company’s delivery to her of notice of such breach shall subject her to
liability for any damages arising from such remarks and could cause her benefits
under the SERP to be suspended or terminated.


10.           No Conflict of Interest.  Employee hereby covenants and agrees
that she shall not, directly or indirectly, incur any obligation or commitment,
or enter into any contract, agreement or understanding, whether express or
implied, and whether written or oral, which would be in conflict with her
obligations, covenants or agreements hereunder or which could cause any of her
representations or warranties made herein to be untrue or inaccurate.


11.           Confidentiality.  Employee represents that she has not discussed,
and agrees that she will not discuss, this Agreement or the circumstances of her
Resignation and/or Retirement, except as approved by the Company, and that she
will take affirmative steps to avoid or absent herself from any such discussion
even if she is not an active participant therein.  EMPLOYEE ACKNOWLEDGES THE
SIGNIFICANCE AND MATERIALITY OF THIS PROVISION TO THIS AGREEMENT, AND HER
UNDERSTANDING THEREOF.


5

--------------------------------------------------------------------------------


12.           Return of Corporate Property; Conveyance of Information.  Employee
hereby covenants and agrees that upon her Resignation, or at such earlier date
as the Company may request in writing, Employee shall immediately return all
documents, keys, ID cards, credit cards (without further use thereof), desktop
and/or laptop computer, cell phones, Blackberry devices, and all other items
which are the property of the Company and/or which contain confidential
information; and, in the case of documents, to return any and all materials of
any kind and in whatever medium evidenced, including, without limitation, all
hard disk drive data, diskettes, thumb drives, microfiche, photographs,
negatives, blueprints, printed materials, tape recordings and videotapes.


13.           Remedies. In the event that Employee has breached any of her
covenants, agreements or obligations under this Agreement, the Company shall
notify Employee in writing at her home address as shown in the Company’s records
of the reason for such determination.  The notice shall be sent via hand
delivery or overnight courier.  Employee hereby acknowledges and affirms that in
the event of any breach by Employee of any of her covenants, agreements and
obligations hereunder, Employee’s Retirement shall be effective as of the day
the Company provides notice thereof.  Employee further hereby acknowledges and
affirms that in the event of such breach monetary damages would be inadequate to
compensate the Releasees or any of them.  Accordingly, in addition to other
remedies which may be available to the Releasees hereunder or otherwise at law
or in equity, any Releasee shall be entitled to specifically enforce such
covenants, obligations and restrictions through injunctive and/or equitable
relief, in each case without the posting of any bond or other security with
respect thereto.  Should any provision hereof be adjudged to any extent invalid
by any court or tribunal of competent jurisdiction, each provision shall be
deemed modified to the minimum extent necessary to render it enforceable.


14.           Acknowledgment of Voluntary Agreement.  Employee hereby
acknowledges and affirms that she is entering into this Agreement knowingly and
voluntarily, without coercion or duress of any sort, in order to receive the
payments and other consideration from the Company as set forth herein.  Employee
acknowledges and affirms that she has been given adequate opportunity to review
and consider this Agreement.


15.           Complete Agreement; Inconsistencies.  This Agreement, Annex A
hereto and the Participation and Arbitration Agreement  constitute the complete
and entire agreement between Employee and  the Company with respect to the
subject matter hereof, and supersede in their entirety any and all prior
understandings, commitments, obligations and/or agreements, whether written or
oral, with respect thereto; it being understood and agreed that this Agreement,
Annex A and the Participation and Arbitration Agreement, including the mutual
covenants, agreements, acknowledgments and affirmations contained herein and
therein, are intended to constitute a complete settlement and resolution of all
matters set forth in Section 7 hereof.


16.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language mutually chosen by the Parties to reflect their
mutual intent, and no doctrine of strict construction shall be applied against
any Party.


17.           Third Party Beneficiaries.  The Releasees are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Releasees hereunder. Except and to the extent set
 
 
6

--------------------------------------------------------------------------------


 
forth in the preceding sentence, this Agreement is not intended for the benefit
of any person other than the Parties, and no such other person shall be deemed
to be a third party beneficiary hereof.  Without limiting the generality of the
foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director or stockholder,
irrespective of any similarity between any contract, agreement, commitment or
understanding between the Company and such other employee, officer, director or
stockholder, on the one hand, and any contract, agreement, commitment or
understanding between the Company and Employee, on the other hand, and
irrespective of any similarity in facts or circumstances involving such other
employee, officer, director or stockholder, on the one hand, and the Employee,
on the other hand.


18.           Tax Withholdings.  Notwithstanding any other provision herein, the
Company shall be entitled to withhold from any amounts otherwise payable
hereunder to Employee any amounts required to be withheld in respect of federal,
state or local taxes.


19.           Governing Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the Commonwealth
of Pennsylvania, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application hereto of the laws of any
jurisdiction other than the Commonwealth of Pennsylvania.  In furtherance of the
foregoing, the internal law of the Commonwealth of Pennsylvania shall control
the interpretation and construction of this Agreement, even though under any
other jurisdiction's choice of law or conflict of law analysis the substantive
law of some other jurisdiction may ordinarily apply.


20.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall otherwise remain in full force and
effect.


21.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.


22.           Successors and Assigns.  The Parties’ obligations hereunder shall
be binding upon their heirs, personal representatives, successors and
assigns.  The Parties’ rights and the rights of the other Releasees shall inure
to the benefit of, and be enforceable by, any of the Parties’ and Releasees’
respective heirs, personal representatives, successors and assigns.


23.           Amendments and Waivers.  No amendment or waiver shall be binding
upon any party hereto unless consented to in writing by such party.


24.           Headings.  The headings of the Sections and subsections hereof are
for purposes of convenience only, and shall not be deemed to amend, modify,
expand, limit or in any way affect the meaning of any of the provisions hereof.


7

--------------------------------------------------------------------------------


25.           Waiver of Jury Trial.  Each of the Parties hereby waives its
rights to a jury trial of any claim or cause of action based upon or arising out
of this Agreement or any dealings between the Parties relating to the subject
matter hereof to the extent the resolution of such matter is not governed by the
Participation and Arbitration Agreement.  Each of the Parties also waives any
bond or surety or security upon such bond which might, but for this waiver, be
required of the other party.  The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement, including, without limitation,
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims.  EACH OF THE PARTIES ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  Each of the Parties further
represents and warrants that she or it knowingly and voluntarily waives her or
its jury trial rights.  This waiver may not be modified orally, but only in
writing, and the waiver shall apply to any subsequent amendments, renewals,
supplements or modifications to this Agreement.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.


*  *  *  *  *


IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date of the first signature affixed below or as otherwise provided in this
Agreement.


READ CAREFULLY BEFORE SIGNING


I have read this Agreement.  I understand that by executing this Agreement I
will relinquish any right or demand, other than those created by or otherwise
set forth in this Agreement, I may have against the Releasees or any of them.




DATED:  November 11, 2007
/s/ Marcella K. Arline
Marcella K. Arline
 
     
THE HERSHEY COMPANY
 
DATED:  October 11, 2007
/s/ Burton H. Snyder
Burton H. Snyder
Senior Vice President, General Counsel
and Secretary


8

--------------------------------------------------------------------------------



 Annex A
Retirement Agreement
Marcella K. Arline
 
ERP Make-Up Value
 


ERP Make-up is sum of difference in minimum benefit provided by ERP less
estimated benefit as 12/31/07 plus additional vesting of 1,000 RSUs as provided
by ERP
 




   
Retirement values
2005
ERP
Value
 
Est. Benefit
as of
12/31/2007
 
Difference
between
ERP and Est.
           
HRA Qualified Pension
 
$818,907
   
$557,959
   
$260,948
DB SERP
 
$4,106,982
1
 
$3,430,429
2  
$676,553
   
$4,925,889
   
$3,988,388
   
$937,501
                 
RSU value3
               
1,000 Units @ $45.62
             
$45,620
                 
ERP Make-up
             
$983,121
                                   



1  Minimum provided by ERP
 
2  Current SERP benefit estimated as of 12/31/07 based on rolling 30-year
Treasury rate (9 months actual and 3 months at current rate) 4.91%
 
3  Average closing price Hershey common stock, Sept 1 - Sept 14, 2007
     





--------------------------------------------------------------------------------


